The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 7, 2022, amending Claims 1, 3, 5, 7, and 9.  Claims 2 and 6 were cancelled by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trupp AU 1002800 A (hereafter Trupp) in view of Straatmans US 2004/0112033 (hereafter Straatmans).

Regarding Amended Claim 1, Trupp teaches:
1. A leaf collection assembly (mobile, adjustable, fruit, nut, leaves, seed etc. catcher dryer and sorting table, Title) being configured to be positioned around a tree and collecting leaves falling from the tree (Figure 1 and Claim 3), said assembly comprising: 
a collar (collar) being positionable around a trunk of a tree (Claim 6);
said collar having a first end (first half, Figure 1 Page 1a/5) and a second end (second half, figure on Page 1b/5), said first end being spaceable from said second end to facilitate said collar to be positioned around the trunk of the tree, said first end being mateable to said second end such that said collar forms a closed loop to retain said collar around the trunk of the tree, said collar having an outside surface extending between said first end and said second end (two halves are clamped together to form catching device shown in Figure 2, Page 3/5);  
a plurality of arms (canopy arms), each of said arms being coupled to and angling upwardly from said collar when said collar is positioned around the trunk of the tree, said arms being spaced apart from each other and being distributed around said collar (Figure 1, Page 1a/5 and Figure 2, Page 2/5); 
a screen (canopy) being attached to said collar and each of said arms such that said screen forms a cone (Figure 1, Page 1a/5 and Figure 2, Page 2/5) when said collar is positioned around the trunk of the tree wherein said cone is configured to capture leaves falling from the tree (Figure 2, Page 3/5),
said screen having a top edge, a bottom edge and a plurality of apertures (openings in canopy that lead to catching bags, Figure Page 2/5) extending, each of said apertures being positioned closer to said bottom edge than said top edge of said screen wherein each of said apertures is configured to facilitate the leaves to fall downwardly therethrough for emptying the leaves from said cone (through openings in canopy and into catching bags, figure Page 2/5 and Figure 2, Page 3/5); and 
a pair of chutes (catching bags, Figure 2, Page 3/5 and figure on Page 2/5), each of said chutes being coupled to and extending downwardly from (Figure 2, Page 3/5 and figure on Page 2/5) said collar having each of said chutes being aligned with said cone wherein each of said chutes is configured to direct the leaves outwardly from said cone for bagging the leaves (into catching bags as shown in figure on Page 2/5) each of said chutes being aligned with a respective one of said apertures in said screen (figure Page 2/5 and Figure 2, Page 3/5), each of said chutes having a distal end (bottom of catching bag, Page 2/5) with respect to said cone, said distal end of each of said chutes being open (see discussion below).

Trupp discloses substantially all of the of the claim limitations including chutes (catching bags) that are aligned and attached to the apertures in the screen to collect fruit and leaves that fall from trees.  Trupp does not disclose that the distal end of each catching bag is open.  The reference Straatmans discloses  a similar tree collection device for fruit.  Straatmans discloses a funnel shape that channels the collected fruit toward a chute (collecting zone 17) as best shown in Figure 6.  Straatmans discloses in Paragraph [0040] that the collecting zone 17 has an aperture 18 with a closure that allows the closure to be selectively open and the fruit removed as desired by an operator.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify the catching bags of the Trupp device to have an opening with a closure that allows the bag to be selectively opened to empty the contents of the bag with the motivation of providing a quicker process than disconnecting it from the canopy and reconnecting an empty bag. 

Regarding Amended Claim 3, Trupp teaches:
3. The assembly according to claim [[2]] 1, wherein each of said arms is positioned on said outside surface of said collar (Figure 1, Page 1a/5), each of said arms having a distal end with respect to said collar (Figure 1, Page 1a/5), each of said arms having a bend thereon (angle adjusting part, Figure 1 Page 2/5) being positioned between said collar and said distal end to define a first portion forming an angle with a second portion of said arms, said first portion of each of said arms being horizontally oriented when said collar is positioned around the trunk of the tree, said second portion of each of said arms angling upwardly and outwardly from said collar when said collar is positioned around the trunk of the tree (angular adjustment shown in Figure 1, Page 2/5, figure on pare 2/5, and Figure 1, Page 3/5).  

Regarding Claim 4, Trupp teaches:
4. The assembly according to claim 3, wherein said second portion of each of said arms is telescopic such that said second portion of each of said arms has an adjustable length (telescopic, Page 3 and Figure 1, Page 2/5).  

Regarding Amended Claim 5, Trupp teaches:
5. The assembly according to claim 3, wherein said screen has 

Regarding Amended Claim 7, Trupp teaches:
7. The assembly according to claim [[6]] 1, wherein each of said chutes is attached to said outside surface of said collar

Regarding Claim 8, Trupp teaches:
8. The assembly according to claim 7, further comprising a pair of doors (Straatmans -closure, Paragraph [0040]), each of said doors being hingedly coupled to a respective one of said chutes, each of said doors being positioned on said distal end of said respective chute, each of said doors being positionable in a closed position to close said respective chute wherein each of said doors is configured to retain the leaves within said cone, each of said doors being positionable in an open position to open said respective shoot wherein each of said doors is configured to empty the leaves from said cone (see discussion below).

Trupp discloses substantially all of the of the claim limitations including chutes (catching bags) that are aligned and attached to the apertures in the screen to collect fruit and leaves that fall from trees.  Trupp does not disclose that the catching bag has hinged doors that open.  The reference Straatmans discloses  a similar tree collection device for fruit.  Straatmans discloses a funnel shape that channels the collected fruit toward a chute (collecting zone 17) as best shown in Figure 6.  Straatmans discloses in Paragraph [0040] that the collecting zone 17 has an aperture 18 with a closure that allows the closure to be selectively open and the fruit removed as desired by an operator.  As previously presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the catching bags of the Trupp device to have an opening with a closure that allows the bag to be selectively opened to empty the contents of the bag with the motivation of providing a quicker process than disconnecting it from the canopy and reconnecting an empty bag.  That being said, it would have been obvious design choice for the closure to be hingedly coupled as claimed since the use of hinges or living hinges on closures, such as doors, is common in the prior art with the motivation to attach the closure yet allow it to be quickly opened without completely detaching it. 

Regarding Amended Claim 9, Trupp teaches:
9. A leaf collection assembly (mobile, adjustable, fruit, nut, leaves, seed etc. catcher dryer and sorting table, Title) being configured to be positioned around a tree and collecting leaves falling from the tree (Figure 1 and Claim 3), said assembly comprising: 
a collar (collar) being positionable around a trunk of a tree (Claim 6), said collar having a first end (first half, Figure 1 Page 1a/5) and a second end (second half, figure on Page 1b/5), said first end being spaceable from said second end to facilitate said collar to be positioned around the trunk of the tree, said first end being mateable to said second end such that said collar forms a closed loop to retain said collar around the trunk of the tree, said collar having an outside surface extending between said first end and said second end (two halves are clamped together to form catching device shown in Figure 2, Page 3/5); 
a plurality of arms (canopy arms), each of said arms being coupled to and angling upwardly from said collar when said collar is positioned around the trunk of the tree, said arms being spaced apart from each other and being distributed around said collar (Figure 1, Page 1a/5 and Figure 2, Page 2/5), each of said arms being positioned on said outside surface of said collar, each of said arms having a distal end with respect to said collar (Figure 1, Page 1a/5 and Figure 2, Page 2/5), each of said arms having a bend thereon (angle adjusting part, Figure 1 Page 2/5) being positioned between said collar and said distal end to define a first portion forming an angle with a second portion of said arms, said first portion of each of said arms being horizontally oriented when said collar is positioned around the trunk of the tree (angular adjustment shown in Figure 1, Page 2/5, figure on pare 2/5, and Figure 1, Page 3/5), said second portion of each of said arms angling upwardly and outwardly from said collar when said collar is positioned around the trunk of the tree, said second portion of each of said arms being telescopic such that said second portion of each of said arms has an adjustable length (telescopic, Page 3 and Figure 1, Page 2/5); 
a screen (canopy) being attached to said collar and each of said arms such that said screen forms a cone (Figure 1, Page 1a/5 and Figure 2, Page 2/5) when said collar is positioned around the trunk of the tree wherein said cone is configured to capture leaves falling from the tree (Figure 2, Page 3/5), said screen having a top edge, a bottom edge, a first lateral edge and a second lateral edge, said bottom edge being coupled to said outside surface of said collar having said first lateral edge being aligned with said first end of said collar and having said second lateral edge being aligned with said second end of said collar, said screen lying on each of said arms having said top edge of said screen being attached to said distal end of each of said arms (shown in Figure 1, Page 1a/5, Figure 1, Page 2/5, Figure 2, Page 3/5), said screen having a plurality of apertures (openings in canopy that lead to catching bags, Figure Page 2/5) extending therethrough, each of said apertures being positioned closer to said bottom edge than said top edge of said screen wherein each of said apertures is configured to facilitate the leaves to fall downwardly therethrough for emptying the leaves from said cone (through openings in canopy and into catching bags, figure Page 2/5 and Figure 2, Page 3/5); 
a pair of chutes (catching bags, Figure 2, Page 3/5 and figure on Page 2/5), each of said chutes being coupled to and extending downwardly from (Figure 2, Page 3/5 and figure on Page 2/5) said collar having each of said chutes being aligned with said cone wherein each of said chutes is configured to direct the leaves outwardly from said cone (into catching bags as shown in figure on Page 2/5), each of said chutes being attached to said outside surface of said collar, each of said chutes being aligned with a respective one of said apertures in said screen (figure Page 2/5 and Figure 2, Page 3/5), each of said chutes having a distal end (bottom of catching bag, Page 2/5) with respect to said cone, said distal end of each of said chutes being open (see discussion below); and 
a pair of doors (grill barrier, Page 3), each of said doors being hingedly coupled to a respective one of said chutes, each of said doors being positioned on said distal end of said respective chute, each of said doors being positionable in a closed position to close said respective chute wherein each of said doors is configured to retain the leaves within said cone, each of said doors being positionable in an open position to open said respective shoot wherein each of said doors is configured to empty the leaves from said cone (see discussion below).  

Trupp discloses substantially all of the of the claim limitations including chutes (catching bags) that are aligned and attached to the apertures in the screen to collect fruit and leaves that fall from trees and an alternative detachable leaf/twig guard is shown near the collection chute as best seen in Figure 1 on Page 2/5.  Trupp does not disclose that the distal end of each catching bag is open.  The reference Straatmans discloses  a similar tree collection device for fruit.  Straatmans discloses a funnel shape that channels the collected fruit toward a chute (collecting zone 17) as best shown in Figure 6.  Straatmans discloses in Paragraph [0040] that the collecting zone 17 has an aperture 18 with a closure that allows the closure to be selectively open and the fruit removed as desired by an operator.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify the catching bags of the Trupp device to have an opening with a closure that allows the bag to be selectively opened to empty the contents of the bag with the motivation of providing a quicker process than disconnecting it from the canopy and reconnecting an empty bag.  That being said, it would have been obvious design choice for the closure to be hingedly coupled as claimed since the use of hinges or living hinges on closures, such as doors, is common in the prior art with the motivation to attach the closure yet allow it to be quickly opened without completely detaching it. 

Response to Arguments
Claim Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Claim Objections. 

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed July 7, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-7 under Trupp AU 1002800 A have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejection has been withdrawn.

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed July 7, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 8-9 under Trupp AU 1002800 A have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejection has been modified to further include the Straatmans US 2004/0112033 reference.
Specific responses to the Applicant’s arguments follow.

The Applicant argues: “Claims 1 through 7 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Foreign Patent AU 1002800 to Trupp. 
Claim 1 has been amended to combine some previously claimed elements and clarify the structure of the invention. Specifically, the chutes extend down from the collar and are aligned with the apertures in the screen. These limitations are provided for in the original disclosure including the drawings as originally filed. The Figures form part of the disclosure of a patent and are capable of providing support for claim limitations that are not specifically stated in the written detailed description. (See, e.g., Vas-Cath, Inc. v. Marhurkar, 19 USPQ2d 11 11 (Fed. Cir. 1991)). Therefore, no new matter has been introduced. Prior art patents are to be measured as anticipations by what is clearly and definitely expressed in them. Weller Manufacturing Company v. Wen Products, Incorporated, et a/., 101 USPQ 14, (DC NIII 1954). It is respectfully submitted Trupp does not clearly and definitely disclose the claim limitations.  The rejection incorrectly equates an opening in the Trupp structure to a chute. The claim requires specifically for apertures in the screen, which would not be between the collar and the tree, and for chutes aligned with the apertures. There is simply no chute structure found in Trupp. Thus, claim 1 should be allowed. By virtue of dependence on claim 1, claims 3 through 5 and 7 are believed to be allowable. Claims 2 and 6 have been canceled. 
Withdrawal of the rejection is respectfully requested by the applicant.” 

The Examiner respectfully disagrees, as detailed in the above 103 rejection, Trupp teaches as best shown in Figure 2, Page 3/5 and figure on Page 2/5, catching bags attached to openings in a canopy that form a chute to collect items that fall from the trees.
Page 6 of 8 
The Applicant argues; “Claims 8 and 9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Foreign Patent AU 1002800 to Trupp. 
By virtue of dependence on claim 1, or being similarly amended and including the same limitations as claim 1 discussed above, claims 8 and 9 are believed to be allowable. Further, the rejection is improper as it is directed to what may be perceived from the Trupp reference as opposed to what the Trupp reference specifically teaches which would render the claim limitations obvious. There is no chute structure and no door structure taught in Trupp such that the claim limitations could not be obvious. 
Withdrawal of the rejection is respectfully requested by the applicant.” 

The Examiner respectfully disagrees, as detailed in the above 103 rejection, Trupp teaches as best shown in Figure 2, Page 3/5 and figure on Page 2/5, catching bags attached to openings in a canopy that form a chute to collect items that fall from the trees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723